Case 18-19727-ABA            Doc 34      Filed 11/07/18 Entered 11/07/18 12:38:42                    Desc Main
                                        Document      Page 1 of 1

KML LAW GROUP, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Ste. 406
Westmont, NJ 08108
(215) 627-1322
Attorneys for Ditech Financial, LLC.

                                                                      IN THE UNITED STATES
IN THE MATTER OF:                                                  BANKRUPTCY COURT FOR THE
                                                                     DISTRICT OF NEW JERSEY
Kenny E. Welch Sr
                                                                              CHAPTER 13
      DEBTOR(S),                                                          CASE NO. 18-19727 ABA

                                                                   NOTICE OF MOTION FOR RELIEF
                                                                           FROM STAY


TO:
Kenny E. Welch Sr                                            Isabel C. Balboa
220 S Lenola Road                                            Chapter 13 Standing Trustee
Maple Shade, NJ 08052                                        Cherry Tree Corporate Center - 535 Route 38 - Suite
                                                             580
Thomas G. Egner                                              Cherry Hill, NJ 08002
 McDowell Law, PC
46 West Main Street                                          US TRUSTEE
Maple Shade, NJ 08052                                        Office of the US Trustee
                                                             One Newark Center, Suite 2l00
                                                             Newark, NJ 07102



        PLEASE TAKE NOTICE THAT the undersigned attorney for Ditech Financial, LLC., will apply to the

UNITED STATES BANKRUPTCY COURT, located at UNITED STATES BANKRUPTCY COURT FOR

THE ALL DISTRICT, , for an Order to Grant Relief from the Automatic Stay to authorize the moving parties to

prosecute a foreclosure action for the reason that the debtors have failed to maintain their monthly mortgage

payments to the Secured Creditor as more particularly set forth in the certification submitted herewith. Costs and

counsel fees will also be requested. The property involved is known as 222 Chestnut St, Mount Holly NJ

08060. The hearing on this matter is scheduled for December 4, 2018 at 10:00 A.M.

Dated: November 7, 2018                             /s/Denise Carlon, Esq.
                                                    Denise Carlon, Esquire
                                                    KML Law Group, P.C.
                                                    216 Haddon Avenue, Ste. 406
                                                    Westmont, NJ 08108
                                                    (215) 627-1322
                                                    DCarlon@KMLlawgroup.com
                                                    Attorney for Ditech Financial, LLC.
